Per Curiam:

The motion for leave to file amended statement as to jurisdiction is granted. The appeal herein is dismissed for the want of jurisdiction. Section 237 (a), Judicial Code as amended by the Act of February 13, 1925 (43 Stat. 936, 937); Citizens National Bank v. Durr, 257 U.S. 99, 106; Jett Bros. Distilling Co. v. Carrollton, 252 U.S. 1, 4, 5, 6; Indian Territory Co. v. Board of Equalization, 287 U.S. 573. Treating the papers whereon the appeal was allowed as a petition for writ of certiorari, § 237(c) Judicial Code as amended (43 Stat. 936, 938), certiorari is denied.